Dismissed and Opinion Filed April 27, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00970-CV

  JUAN GOMEZ LOPEZ AND KENIA ITZEL VALLE MATA, Appellants
                          V.
  FLUOR CORPORATION, FLUOR ENTERPRISES, INC., AND FLUOR
               DANIEL MEXICO, S.A., Appellees

                On Appeal from the 298th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-16-15978

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Reichek
                        Opinion by Justice Partida-Kipness
      Appellants’ brief is overdue. By postcard dated March 19, 2020, we notified

appellants the time for filing their brief had expired. We directed appellants to file a

brief and an extension motion within ten days. We cautioned appellants that failure

to file a brief and an extension motion would result in the dismissal of this appeal.

To date, appellants have not filed their brief nor have they corresponded with the

Court regarding the status of this appeal.
     Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                         /Robbie Partida-Kipness/
                                         ROBBIE PARTIDA-KIPNESS
                                         JUSTICE


190970F.P05




                                       –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JUAN GOMEZ LOPEZ AND                         On Appeal from the 298th Judicial
KENIA ITZEL VALLE MATA,                      District Court, Dallas County, Texas
Appellants                                   Trial Court Cause No. DC-16-15978.
                                             Opinion delivered by Justice Partida-
No. 05-19-00970-CV          V.               Kipness. Justices Myers and Reichek
                                             participating.
FLUOR CORPORATION, FLUOR
ENTERPRISES, INC., AND FLUOR
DANIEL MEXICO, S.A., Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees FLUOR CORPORATION, FLUOR
ENTERPRISES, INC., AND FLUOR DANIEL MEXICO, S.A. recover their costs
of this appeal from appellants JUAN GOMEZ LOPEZ AND KENIA ITZEL
VALLE MATA.


Judgment entered this 27th day of April, 2020.




                                       –3–